Exhibit 10.1

 

Summary of 2010 Terms of Employment for Named Executive Officers

 

Salary

 

Officer

 

Salary

 

 

 

 

 

Christopher B. Begley, Chairman and Chief Executive Officer

 

$

1,100,000

 

 

 

 

 

Terrence C. Kearney, Chief Operating Officer

 

645,000

 

 

 

 

 

Sumant Ramachandra, Senior Vice President and Chief Scientific Officer

 

489,500

 

 

 

 

 

Thomas E. Werner, Senior Vice President, Finance and Chief Financial Officer

 

445,000

 

 

 

 

 

Ronald Squarer, Chief Commercial Officer

 

400,000

 

 

The salary for each officer took effect on April 5, 2010.  The prior year’s
salary for each officer was $1,050,000 for Mr. Begley, $625,000 for Mr. Kearney,
$475,000 for Dr. Ramachandra, $445,000 for Mr. Werner, and $380,000 for
Mr. Squarer.

 

Annual Cash Incentive

 

Each officer is a participant in the Hospira Inc. 2004 Performance Incentive
Plan, which is filed as Exhibit 10.4 for the Hospira, Inc. Annual Report on
Form 10-K for the year ended December 31, 2009.  The plan provides for a base
award equal to 2.0% of Hospira’s earnings before interest, taxes, depreciation
and amortization for the chief executive officer, 1.5% for the chief operating
officer and 1.0% for the other named executive officers.  The compensation
committee of Hospira’s board of directors has discretion to reduce, but not
increase, the award from the base award.  The committee may consider Hospira’s
adjusted net income, net sales, cash flows or corporate well-being as factors in
exercising such discretion and determining actual awards payable under such
plan.

 

Equity

 

Each officer is eligible to receive option and performance share awards under
the Hospira 2004 Long-Term Stock Incentive Plan, as amended which is filed as
Exhibit A to the Hospira Inc. Definitive Proxy Statement on Schedule 14A filed
with the SEC on March 30, 2009.   Awards are made at the discretion of the
compensation committee of Hospira’s board of directors.

 

Change in Control and Severance Pay

 

Each officer is a party to a change-in-control agreement in the form filed with
the SEC and shown as an exhibit in the exhibit list to the Form 10-K for the
year ended December 31, 2009.

 

All of the named executive officers, except the chairman and chief executive
officer, are covered by the Hospira Corporate Officer Severance Plan, which
provides severance pay and benefits to corporate officers and is filed as
Exhibit 10.3 to Hospira’s Current Report on Form 8-K filed on December 14, 2009.

 

Non-qualified Deferred Compensation Plan

 

Each officer is eligible to participate in the Hospira Non-Qualified Savings and
Investment Plan, a non-qualified deferred compensation plan, which is filed as
Exhibit 10.2 to Hospira’s Current Report on Form 8-K filed on December 14,
2009.  A description of the above-described items is included in Hospira’s proxy
statement for the 2010 Annual Meeting of Shareholders.

 

--------------------------------------------------------------------------------